FILED
                             NOT FOR PUBLICATION                            OCT 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NORBERTO JR. TOJINO LEANO,                       No. 13-72702

               Petitioner,                       Agency No. A098-467-399

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Norberto Jr. Tojino Leano, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that Leano’s experiences

in the Philippines did not rise to the level of persecution. See Hoxha v. Ashcroft,

319 F.3d 1179, 1182 (9th Cir. 2003) (unfulfilled threats constituted harassment,

not persecution). Substantial evidence also supports the BIA’s determination that

Leano failed to establish an objectively reasonable fear of future harm in the

Philippines. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (petitioner

failed to “present compelling, objective evidence demonstrating a well-founded

fear of persecution”). We reject Leano’s contention that the BIA applied an

incorrect legal standard. Thus, Leano’s asylum claim fails.

      Because Leano failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Zehatye, 453
F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                      13-72702